The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
Upon entering amendment, claims 1, 3, and 9 have been amended, claims 2, 8, and 10 have been canceled. Accordingly, claims 1, 3-7, and 9 remain pending. 
Response to Arguments
Applicant’s arguments filed 10/18/2022 with respect to Narla have been fully considered and are considered unpersuasive. Applicant argues that Narla “discourages the use of a sub-panel because traditional sub-panels limit the number of loads that can be backed up” and “to overcome such known obstacles, Narla provides a mechanical switch that has only two positions and is manually activated that advantageously eliminates critical load subpanel[s].” (see Remarks, pg.9). The examiner respectfully disagrees, because the examiner solely relied on fig.1 of Narla in the rejection and does not rely on the “mechanical switch” or any features in fig.2 that eliminates the critical load subpanel. Since the examiner did not rely upon combining the features of Narla’s fig.1 embodiment with the features in Narla’s fig.2 embodiment in the art rejection analysis, the teaching away argument has no merit. Furthermore, while Narla lists some issues with a sub-panel, it does not mean that they can never be used. The skilled artisan would still have considered a sub-panel as a known structural feature in the art. 
With respect to the newly amended language, please see the rejections below for further analysis. 
Claim Objections
Claims 1, 3, 9 are objected to because of the following informalities:  
Claims 1 and 3 each recite “(f) at least one electrical power consuming element” (singular power consuming element) and then recites “selecting one or more of the at least electrical power consuming elements” recites “element” (i.e. singular) and then recites “elements” (plural). The applicant is encouraged to amend the claim to recite either “element” or “elements” but not both.
Claim 1 recites “at least one sub panel” after part (g), but then later recites “the at least one solar sub panel” in the “identifying” paragraph. There is a lack of antecedent basis for “solar sub panel”.
Claim 3 recites “(b) at least one solar circuit breaker communicatively coupled to the at least one solar bus bar” and “(c) at least one solar circuit breaker communicatively coupled to the at least one solar bus bar…” (b) and (c) are recited as the same limitations.  It appears the applicant is referring to two different solar circuit breakers (see applicant’s fig.1, 118)- the applicant is encouraged to amend the claims to recite “at least two or more solar circuit breakers communicatively coupled to the at least one solar bus bar”.
Claim 9 recites "…any of the utility power panel, and electrical power, and the battery supplied by the solar sub panel." This is incorrect. The claim should be amended to recite “any of the utility power panel, electrical power supplied by the battery, and electrical power supplied by the solar sub panel.”
The applicant is respectfully encouraged to proofread the claims to expedite prosecution. Appropriate correction is required.
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla et al.	 (2018/0131226 A1) in view of Vesper et al. (2015/0115716 A1) in further view of Turfboer et al. (2015/0310463 A1) in further view of Huang et al. (2019/0052120 A1).
Regarding Claim 1,
Narla (Fig.1) teaches an assembly, comprising: at least one utility power panel (40) comprising
(a) at least one utility connection (utility connection between the grid and meter 70 meets the broadest reasonable interpretation (BRI) of “utility connection”);
(b) at least one meter (70) communicatively coupled to the utility connection (see fig.1, meter 70 coupled to the grid via the utility connection); 
(c) at least one main circuit breaker (43) communicatively coupled to the at least one meter (70) (see fig.1);
(d) at least one main bus bar (46) communicatively coupled to the man circuit breaker (43);
(e) at least one house load circuit breaker (44) communicatively coupled to the main bus bar (46);
(f) at least one electrical power consuming element (par [5]; household loads connected to breakers 44) communicatively coupled to the main bus bar (46); and
(g) at least one battery output terminal communicatively coupled to the at least one main bus bar (Fig.1, the battery 20 has an output terminal communicatively coupled to the bus bar 46 via inverter 30); and
At least one subpanel (50), comprising:
(a) at least one additional bus bar (see vertical line in the middle of sub-panel 50 similar to main bus bar 46);
(b) at least one circuit breaker (at least one circuit breaker 30A and/or 20A) communicatively coupled to the at least one additional bus bar (see fig.1; circuit breaker 30A and/or 20A are coupled to the vertical line in the middle of sub-panel 50 similar to bus bar 46 of main panel 40);
(c) at least one critical load circuit breaker (at least critical load circuit breaker 15A and/or 20A) coupled to the at least one additional bus bar (see fig.1; circuit breaker 15A and/or 20A are coupled to the vertical line in the middle of sub-panel 50).
Narla does not explicitly disclose at least one monitoring device configured to transmit energy consumption measurements over the internet to one or more user devices.
Vesper (Fig.1), however, teaches at least one monitoring device (6 and 10) configured to transmit energy consumption measurements (pars [30, 50]; The consumption data of the residential unit…can be transmitted from the monitoring unit to an external device) over the internet to one or more user devices (par [30]; The consumption data is transmitted form the monitoring unit to “an external device, in particular via the internet... Devices such as smartphones…”).
Since Vesper intends the monitoring device (6 and 10) to be used in residential homes (Vesper, pars [12 and 30]) and has his residential household loads (Fig.1, items 9) connected to the monitoring device similar to where Narla’s system is intended to be used (Narla, par [5]; residential homes with household loads), the combination thus teaches that Vesper’s monitoring device is obviously communicatively coupled to Narla’s at least one main bus bar (46), the at least one main circuit breaker (43), the at least one additional bus bar (the vertical line in the middle of subpanel 50)), the at least one meter (70).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Narla to that of Vesper of having at least one monitoring device configured to transmit energy consumption measurements over the internet to one or more user devices. The motivation would have been to allow and facilitate for the user to easily monitor the power consumption of the household loads. 	The combination does not explicitly disclose the at least one monitoring device additionally being configured to transmit home energy usage measurements, and data defining home energy usage over the internet.
Turfboer, however, teaches the at least one monitoring device (225) is configured to transmit home energy usage measurements, and data defining home energy usage over the internet (par [68]; monitor the energy usage of the home and send corresponding energy usage data to a server 240 via a network 235 (e.g., Internet)).
Thus, the combination teaches that Vesper’s monitoring device would, in addition to the energy consumption measurements, obviously transmit home energy usage measurements, and data defining home energy usage over the internet to the one or more user devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Turfboer in order to provide the user with home energy reports with regards to the user’s energy usage in time intervals. Moreover, transmitting additional information such as home energy usage measurements and data defining home energy usage gives the user a more complete and accurate understanding of their residential unit usage and thus is more efficient than just transmitting the energy consumption measurements alone. See MPEP 2143 (A) - combining prior art elements according to known methods to yield predictable results.
	The combination does not explicitly disclose wherein the at least one monitoring device is configured to monitor and control the flow of electrical power in the assembly by: selecting one or more of the at least one electrical power consuming elements; identifying one or more power sources supplying electrical power to the one or more of the at least one electrical power consuming elements, the one or more power sources selected from a group consisting of the at least one utility power panel, and the at least one solar sub panel; and responsive to receiving energy consumption choices, the at least one monitoring device beginning, speeding up, slowing down, or ceasing the flow of electrical power from any of the one or more power sources.
	Huang (fig.1), however, teaches wherein the at least one monitoring device (15) is configured to monitor and control the flow of electrical power by: 
selecting one or more of the at least one electrical power consuming elements (10, pars [54, 57, 59]; Huang teaches selecting/scheduling the “one or more at least one electrical power consuming elements” read on by load 10 to receive power from sources 11 and/or 13); 
identifying one or more power sources (11 or 13) supplying electrical power to the one or more of the at least one electrical power consuming elements (10, pars [57, 59, 67]; scheduling/selecting source 11 to supply power to the load 10 when source 11 has the same power required for the operation of load 10…), the one or more power sources (11 and/or 13) selected from a group consisting of the at least one utility power panel (par [38], grid power 13), and the at least one solar sub panel (par [59], solar power 11); and
responsive to receiving energy consumption choices (pars [54, 57, 59, 67]; the monitoring device 15 detects an operation state of the load 10 and determines whether to use solar source 11 or solar source 11+ grid power 13 to meet the demand state/ energy consumption of load 10. Scheduling sources is “responsive to energy consumption choices”. Note: “energy consumption choices” is not defined in the claim), the at least one monitoring device (15) beginning, speeding up, slowing down, or ceasing (i.e. only one of the beginning, speeding up, slowing down, or ceasing is required to be read into the claim) the flow of electrical power from any of the one or more power sources (pars [57, 59, 67, 72, 73, 75, 78]; the monitoring device begins the flow of electrical power from source 13 at the time when the demand of the load 10 cannot only be met by source 11 so sources 11 and 13 are jointly supplying power to the load. Conversely, at the time when the demand of load 10 can be met by source 11 alone, monitoring device 15 ceases flow of power from source 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Huang. The motivation would have been to advantageously manage and schedule the supply of power from sources according to consumption/requirement/demand of the load and thereby reducing the impact of factors such as weather changes and power outages. This in turn results in greater stability and reliability for the system.
Regarding Claim 3,
Narla (Fig.1) teaches an assembly, comprising: 
at least one utility power panel (40) comprising
(a) at least one utility connection (utility connection between the “grid” and “meter” meets the broadest reasonable interpretation (BRI) of “utility connection”);
(b) at least one meter (70) communicatively coupled to the utility connection (see fig.1, meter coupled to the grid via the utility connection); 
(c) at least one main circuit breaker (43) communicatively coupled to the at least one meter (see fig.1);
(d) at least one main bus bar (46) communicatively coupled to the man circuit breaker (43);
(e) at least one house load circuit breaker (44) communicatively coupled to the main bus bar (46);
(f) at least one electrical power consuming element (par [5]; household loads connected to breakers 44) communicatively coupled to the main bus bar (46); and
(g) at least one battery output terminal communicatively coupled to the at least one main bus bar (Fig.1, the battery 20 has an output terminal communicatively coupled to the bus bar 46 via inverter 30); and
At least one solar sub panel (50), comprising:
(a) at least one solar bus bar (fig.1, see vertical line in the middle of sub-panel 50 similar to main bus bar 46);
(b) at least one solar circuit breaker (at least one circuit breaker 52 and/or 30A and/or 20A) communicatively coupled to the at least one solar bus bar (see fig.1);
(c) at least one solar circuit breaker (at least circuit breaker 52 and/or 30A and/or 20A) communicatively coupled to the solar bus bar (see fig.1);
(d) at least one battery (20) communicatively coupled to the solar sub panel (50) and the at least one battery output terminal (see fig.1, the battery 20 including its output terminal in which it outputs power from is communicatively coupled to the solar sub panel 50 via the line between battery 20 leading to the input of solar sub panel 50 via inverter 30).
  Narla does not explicitly disclose at least one monitoring device configured to transmit energy consumption measurements over the internet to one or more user devices.
Vesper (Fig.1), however, teaches at least one monitoring device (6 and 10) configured to transmit energy consumption measurements (pars [30, 50]; The consumption data of the residential unit…can be transmitted from the monitoring unit to an external device) over the internet to one or more user devices (par [30]; The consumption data is transmitted form the monitoring unit to “an external device, in particular via the internet... Devices such as smartphones…”).
 	Since Vesper intends the monitoring device (6 and 10) to be used in residential homes (Vesper, pars [12 and 30]) and has his residential household loads (Fig.1, items 9) connected to the monitoring device similar to where Narla’s system is intended to be used (Narla, par [5]; residential homes with household loads), the combination thus teaches that Vesper’s monitoring device is obviously communicatively coupled to Narla’s at least one main bus bar (46), the at least one main circuit breaker (43), the at least one solar bus bar (the vertical line in the middle of solar sub panel 50)), and the at least one meter (70).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Narla to that of Vesper of having at least one monitoring device configured to transmit energy consumption measurements over the internet to one or more user devices. The motivation would have been to allow and facilitate for the user to easily monitor the power consumption of the household loads. 	The combination does not explicitly disclose the at least one monitoring device additionally being configured to transmit home energy usage measurements, and data defining home energy usage over the internet.
Turfboer, however, teaches the at least one monitoring device (225) is configured to transmit home energy usage measurements, and data defining home energy usage over the internet (par [68]; monitor the energy usage of the home and send corresponding energy usage data to a server 240 via a network 235 (e.g., Internet)).
Thus, the combination teaches that Vesper’s monitoring device would, in addition to the energy consumption measurements, obviously transmit home energy usage measurements, and data defining home energy usage over the internet to the one or more user devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Turfboer in order to provide the user with home energy reports with regards to the user’s energy usage in time intervals. Moreover, transmitting additional information such as home energy usage measurements and data defining home energy usage gives the user a more complete and accurate understanding of their residential unit usage and thus is more efficient than just transmitting the energy consumption measurements alone. See MPEP 2143 (A)- combining prior art elements according to known methods to yield predictable results.
The combination does not explicitly disclose wherein the at least one monitoring device is configured to monitor and control the flow of electrical power in the assembly by: selecting one or more of the at least one electrical power consuming elements; identifying one or more power sources supplying electrical power to the one or more of the at least one electrical power consuming elements, the one or more power sources selected from a group consisting of the at least one utility power panel, the at least one solar sub panel, and the at least one battery; and responsive to receiving energy consumption choices, the at least one monitoring device beginning, speeding up, slowing down, or ceasing the flow of electrical power from any of the one or more power sources.
	Huang (fig.1), however, teaches the wherein the at least one monitoring device (15) is configured to monitor and control the flow of electrical power by: 
selecting one or more of the at least one electrical power consuming elements (10, pars [54, 57, 59, 62]; Huang teaches selecting/scheduling the “one or more at least one electrical power consuming elements” read on by load 10 to receive power from sources 11, 12, and/or 13); 
identifying one or more power sources (11, 12, or 13) supplying electrical power to the one or more of the at least one electrical power consuming elements (10, pars [57, 59, 67, 62]; scheduling/selecting source 11 to supply power to the load 10 when source 11 has the same power required for the operation of load 10 or identifying the battery 13 to supply power to the load 10, etc.), the one or more power sources selected from a group consisting of the at least one utility power panel (par [38], grid power 13), and the at least one solar sub panel (par [59], solar power 11), and the at least one battery (item 12, pars [52, 62]); and
responsive to receiving energy consumption choices (pars [54, 57, 59, 62, 67]; the monitoring device 15 detects an operation state of the load 10 and determines whether to use solar source 11 or solar source 11+ grid power 13 or battery 12 to meet the demand state/ energy consumption of load 10. Scheduling sources is “responsive to energy consumption choices”. Note: “energy consumption choices” is not defined in the claim), the at least one monitoring device (15) beginning, speeding up, slowing down, or ceasing (i.e. only one of the beginning, speeding up, slowing down, or ceasing is required to be read into the claim) the flow of electrical power from any of the one or more power sources (pars [57, 59, 62, 67, 72, 73, 75, 78]; the monitoring device begins the flow of electrical power from source 13 at the time when the demand of the load 10 cannot only be met by source 11 so they are they jointly supplying power to the load. Conversely, at the time when the demand of load 10 can be met by source 11 alone, monitoring device 15 ceases flow of power from source 13. Furthermore, at the time when the demand of load 10 cannot be met by source 11 alone, beginning supply of electrical power from the battery 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Huang. The motivation would have been to advantageously manage and schedule the supply of power from sources according to consumption/requirement/demand of the load and thereby reducing the impact of factors such as weather changes and power outages. This in turn results in greater stability and reliability for the system.
Regarding Claim 4,
The combination of Narla in view of Vesper, Turfboer, and Huang teaches the claimed subject matter in claim 3 and the combination further teaches wherein the at least one solar sub panel is configured as a critical load center (Narla, see fig.1, the “solar sub panel” 50 is configured for “critical or protected loads”; thus the solar sub panel is “configured” as a “critical load center”, which meets the broadest reasonable interpretation (BRI) of a “critical load center”).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches at least one solar inverter connected to the at least one solar sub panel (Narla, see  fig.1, inverter 30 is the solar inverter connected to the atleast one “solar sub panel” 50).
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches at least one photovoltaic module (Narla, see fig.1, PV 10) connected to the atleast one solar sub panel (Narla, fig.1, PV 10 connected to the solar sub-panel 50).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches wherein the monitoring device is configured to monitor and control one or more activities of the at least one utility power panel and one or more activities of the at least one solar sub panel (Huang, pars [42, 43, 57, 59, 62, 67, 72, 73, 75, 78]).
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches wherein the supply of electrical power is comprised of electrical power supplied by the utility power panel, electrical power supplied by the solar sub panel, electrical power supplied by the battery (Narla, fig.1 and Huang, pars [42, 43, 57, 59, 62, 67, 72, 73, 75, 78]; Narla teaches the utility power panel, solar sub panel, and battery as discussed in the rejection of claim 1. Huang teaches the power supplied by grid power 13 or solar power 11, or battery 12 according to a schedule), or a mixture of both electrical power supply by any of the utility power panel, and electrical power supplied by the power solar sub panel, and electrical power supplied by the battery (Narla, fig.1 and Huang, par [67]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836